I am in agreement with Associate Justice Sharp's views, expressed in his dissent, to the effect that the footsteps of the original surveyor, de la Fuente, can be traced. The title extended by the State of Tamaulipas to the Ballis is no doubt a valid one and should be sustained. But I conclude it was not intended to cede to the Ballis an entire island but only the pasture land on it. This land was surveyed while the title was in the process of being extended; plats showing the results of this survey are in the record; and under established principles, the footsteps of the original surveyor should be followed and the title upheld within the boundaries of his survey. Clark v. Hills,67 Tex. 141, 2 S.W. 356; Corrigan v. State, 42 Texas Civ. App. 171[42 Tex. Civ. App. 171],94 S.W. 95, affirmed 94 S.W. 101; Sullivan v. State, 41 Texas Civ. App. 89[41 Tex. Civ. App. 89],95 S.W. 645, affirmed 207 U.S. 416, 28 S. Ct. 215, 52 L. Ed. 274.
I concur with the view of the majority on the law of accretions.
Opinion delivered November 7, 1945.